UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 Or x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report…………… For the transition period from to Commission File number: 000-23288 SILICOM LTD. (Exact name of Registrant as specified in its charter and as translated into English) ISRAEL (Jurisdiction of incorporation or organization) 8 Hanagar Street, Kfar Sava 44000, Israel (Address of principal executive offices) Securities registered or to be registered pursuant to Section12(b) of the Act: None None Title of each class Name of each exchange on which registered Ordinary Shares, NIS 0.01 nominal value per share NASDAQ GLOBAL MARKET Securities registered or to be registered pursuant to Section12(g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo x Note—Checking the box above will not relieve any registrant required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer x Non-accelerated filero Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this fling: US GAAP x International Financial Reporting Standards as issued by theInternational Accounting Standards Board o Other o If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17oItem 18o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNoo This annual report on Form 20-F includes certain “forward-looking” statements within the meaning of Section 21E of the Securities Exchange Act of 1934. The use of the words “projects,” “expects,” “may,” “plans” or “intends”, or words of similar import, identifies a statement as “forward-looking.” There can be no assurance, however, that actual results will not differ materially from our expectations or projections. Factors that could cause actual results to differ from our expectations or projections include the risks and uncertainties relating to our business described in this report at Item 3 titled “Risk Factors.” As used herein or any in any document incorporated by reference hereto, the “Company”, “Silicom Ltd.”, “Silicom”, “Registrant”, “we”, “us”, or “our” refers to Silicom Ltd. and its subsidiary. We have prepared our consolidated financial statements in United States dollars and in accordance with accounting principles generally accepted in the United States. All references herein to “dollars” or “$” are to United States dollars, and all references to “Shekels” or “NIS” are to New Israeli Shekels. 2 Table of Contents PART I. 6 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3.KEY INFORMATION 6 Selected Financial Data 6 Risk Factors 8 ITEM 4.INFORMATION ON THE COMPANY. 20 History and Development of the Company 20 Business Overview 22 Organizational Structure 32 Property, Plant and Equipment 32 ITEM 4A. UNRESOLVED STAFF COMMENTS 33 ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS 33 Critical Accounting Policies 33 Recently Enacted Accounting Pronouncements Not Yet Adopted 36 Operating Results 37 Liquidity and Capital Resources 41 Research and development, patents and licenses, etc. 42 Trend Information 43 Off-Balance Sheet Arrangements 15 Tabular disclosure of contractual obligations 46 ITEM 6.DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 46 Directors and Senior Management 46 Compensation 48 Board Practices 50 Employees 56 Share Ownership 58 3 ITEM 7.MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 58 Major Shareholders 58 Related Party Transactions 59 ITEM 8. FINANCIAL INFORMATION 62 ITEM 9. THE OFFER AND LISTING 63 Markets and Share Price History 63 ITEM 10.ADDITIONAL INFORMATION 64 Memorandum and Articles of Association 65 NASD Marketplace Rules and Home Country Practices 70 Material Contracts 71 Exchange Controls 71 Taxation 72 Documents on Display 85 ITEM 11.QUANTITATIVE AND QUALITATIVE DISCLOSURESABOUT MARKET RISK 86 Interest Rate Risk 86 Foreign Currency Exchange Risk 87 ITEM 12.DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 88 PART II. 88 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES ANDDELINQUENCIES 88 ITEM 14.MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 88 ITEM 15. CONTROLS AND PROCEDURES. 88 Disclosure Controls and Procedures 89 Management's Annual Report on Internal Control over FinancialReporting 89 Inherent Limitations on Effectiveness of Controls 89 Changes in Internal Control over Financial Reporting
